Case: 12-12810   Date Filed: 07/03/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12810
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:11-cr-80087-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ERICK JEAN-LOUIS,
a.k.a. Trap,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (July 3, 2013)

Before MARTIN, HILL and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-12810    Date Filed: 07/03/2013   Page: 2 of 2


      John Richardson, appointed counsel for Erick Jean-Louis in this appeal, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merits of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Jean-Louis’s conviction and sentence are

AFFIRMED.




                                         2